DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/783329 filed on February 06, 2020.


Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The Information Disclosure Statement filed on February 06, 2020 was reviewed and accepted by the Examiner.


Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 U.S.C. §101

4.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1, 19 and 20, specifically claim 1 recites "identification information to identify the one or more files at the migration source” “and a change part that changes the predetermined sequence so as to prioritize an object in migration if the object satisfies a predetermined condition and has been subjected to an operation to use a folder, a file, or another file relating to the file””. These limitations could be reasonably and practically performed by the human mind, for instance based on moving a stack of papers from one location to another location and changing the sequence of the stack of papers based upon a condition. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “migrating” in the context of this claim encompasses the user manually moving one stack of papers to another location.
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “a migration part that migrates content data of one or more files at a migration source to a migration destination in a predetermined sequence after migrating”, “the operation being performed at the migration destination while the content data is being migrated by the migration part”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 19 and 20 further recite “method, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 1, 19 and 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 2, specifically claim 2 recites "a setting part that sets the predetermined condition”. These limitations could be reasonably and practically performed by the human mind, for instance based on moving a stack of papers from one location to another location and changing the sequence of the stack of papers based upon a condition. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no additional generic components. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2 further recite “method, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 2 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 3, specifically claim 3 recites " wherein the setting part selects one or more priorities from priorities assigned in advance to the one or more files and sets the one or more priorities as the predetermined condition in selecting an object to be migrated”. These limitations could be reasonably and practically performed by the human mind, for instance based on moving a stack of papers from one location to another location and changing the sequence of the stack of papers based upon a condition. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no additional generic components. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3 further recite “method, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 3 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 4, specifically claim 4 recites "wherein the setting part further sets a range of objects to be prioritized in migration”. These limitations could be reasonably and practically performed by the human mind, for instance based on moving a stack of papers from one location to another location and changing the sequence of the stack of papers based upon a condition. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no additional generic components. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 4 further recite “method, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 4 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 5, specifically claim 5 recites "wherein the setting part further sets a range of objects to be prioritized in migration”. These limitations could be reasonably and practically performed by the human mind, for instance based on moving a stack of papers from one location to another location and changing the sequence of the stack of papers based upon a condition. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no additional generic components. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5 further recite “method, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 5 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 6, specifically claim 6 recites "wherein the setting part sets as the range of objects at least one of a number of upper levels to be migrated in a folder hierarchy and a number of lower levels to be migrated in the folder hierarchy”. These limitations could be reasonably and practically performed by the human mind, for instance based on moving a stack of papers from one location to another location and changing the sequence of the stack of papers based upon a condition. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no additional generic components. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 6 further recite “method, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 6 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 7, specifically claim 7 recites " wherein the setting part sets as the range of objects at least one of a number of upper levels to be migrated in a folder hierarchy and a number of lower levels to be migrated in the folder hierarchy”. These limitations could be reasonably and practically performed by the human mind, for instance based on moving a stack of papers from one location to another location and changing the sequence of the stack of papers based upon a condition. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no additional generic components. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 7 further recite “method, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 7 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claim, 8, specifically claim 8 recites "a condition setting part that sets a condition to be satisfied by an operation that is determined to be valid as the operation”. These limitations could be reasonably and practically performed by the human mind, for instance based on moving a stack of papers from one location to another location and changing the sequence of the stack of papers based upon a condition. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no additional generic components. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 8 further recite “method, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 8 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claim, 9, specifically claim 9 recites "a condition setting part that sets a condition to be satisfied by an operation that is determined to be valid as the operation”. These limitations could be reasonably and practically performed by the human mind, for instance based on moving a stack of papers from one location to another location and changing the sequence of the stack of papers based upon a condition. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no additional generic components. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 9 further recite “method, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 9 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 10, specifically claim 10 recites "a condition setting part that sets a condition to be satisfied by an operation that is determined to be valid as the operation”. These limitations could be reasonably and practically performed by the human mind, for instance based on moving a stack of papers from one location to another location and changing the sequence of the stack of papers based upon a condition. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no additional generic components. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 10 further recite “method, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 10 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 11, specifically claim 11 recites "a condition setting part that sets a condition to be satisfied by an operation that is determined to be valid as the operation”. These limitations could be reasonably and practically performed by the human mind, for instance based on moving a stack of papers from one location to another location and changing the sequence of the stack of papers based upon a condition. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no additional generic components. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 11 further recite “method, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 12, specifically claim 12 recites "a condition setting part that sets a condition to be satisfied by an operation that is determined to be valid as the operation”. These limitations could be reasonably and practically performed by the human mind, for instance based on moving a stack of papers from one location to another location and changing the sequence of the stack of papers based upon a condition. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no additional generic components. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 12 further recite “method, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 12 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 13, specifically claim 13 recites "a condition setting part that sets a condition to be satisfied by an operation that is determined to be valid as the operation”. These limitations could be reasonably and practically performed by the human mind, for instance based on moving a stack of papers from one location to another location and changing the sequence of the stack of papers based upon a condition. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no additional generic components. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 13 further recite “method, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 14, specifically claim 14 recites "a condition setting part that sets a condition to be satisfied by an operation that is determined to be valid as the operation”. These limitations could be reasonably and practically performed by the human mind, for instance based on moving a stack of papers from one location to another location and changing the sequence of the stack of papers based upon a condition. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no additional generic components. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 14 further recite “method, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 15, specifically claim 15 recites " wherein the condition setting part sets as the condition to be satisfied detection of at least one of a multiple-file download operation, a single-file download operation, and an attribute reference operation”. These limitations could be reasonably and practically performed by the human mind, for instance based on moving a stack of papers from one location to another location and changing the sequence of the stack of papers based upon a condition. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no additional generic components. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 15 further recite “method, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 16, specifically claim 16 recites " an acquiring part that acquires a file structure at the migration source and identification information to identify the one or more files at the migration source; and a copying part that copies the file structure and the identification information to the migration destination before migrating content data of the one or more files at the migration source in the sequence, the file structure and the identification information being acquired by the acquiring part”. These limitations could be reasonably and practically performed by the human mind, for instance based on moving a stack of papers from one location to another location and changing the sequence of the stack of papers based upon a condition. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no additional generic components. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 16 further recite “method, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 17, specifically claim 17 recites "a data acquiring part that acquires the content data of the one or more files at the migration source in the sequence; and a data copying part that copies in the sequence the content data at the migration source to the file structure, the content data being acquired by the data acquiring part, the file structure being copied to the migration destination by the copying part”. These limitations could be reasonably and practically performed by the human mind, for instance based on moving a stack of papers from one location to another location and changing the sequence of the stack of papers based upon a condition. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no additional generic components. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 17 further recite “method, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 18, specifically claim 18 recites " a migration-destination manager that serves as the migration destination and that manages a plurality of files”. These limitations could be reasonably and practically performed by the human mind, for instance based on moving a stack of papers from one location to another location and changing the sequence of the stack of papers based upon a condition. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no additional generic components. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 18 further recite “method, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


Claims 1 and 19 describes a system which is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims recite an information service apparatus that is not tied to any machine. For example the apparatus does not state any memory or processor.
Therefore, with respect to claims 1 and 19 the claim fails to place the invention squarely within one statutory class of invention. An information service apparatus in itself does not have physical matter to support a claim as an article of machine, manufacture, or composition of matter.
As per claims 2-18, the claims depend directly or indirectly upon claim 1 and inherit the deficiency of being non-statutory and do not rectify the deficiency. The consequence is that claims 2-18 are non-statutory under 35 U.S.C. 101.





Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by Kobayashi U.S. Patent Application Publication No. 2009/0262667 (herein as ‘Kobayashi’) and further in view of JAI et al. U.S. Patent Application Publication No. 2017/0206353 (herein as ‘JAI’).

As to claim 1 Kobayashi teaches an information processing apparatus comprising: 
a migration part that migrates content data of one or more files at a migration source to a migration destination in a predetermined sequence after migrating identification information to identify the one or more files at the migration source (Par. 0039 Kobayashi discloses two devices establishing a connection through a handshake protocol. Par. 0039 Kobayashi discloses two devices communicating a sequence of messages. A first device transmits/synchronizes a specific pattern of allocated messages to a second device.  The first device is the migration source, the second device is the migration destination.  The handshake protocol is seen as the identification information to identify the source);
and a change part that changes the predetermined sequence so as to prioritize an object in migration if the object satisfies a predetermined condition (Par. 0041 Kobayashi discloses changing the synchronization pattern.  Par. 0056 Kobayashi discloses the changing condition is based upon removing a device that is part of the synchronization transmission); 
Kobayashi does not teach but JAI teaches and has been subjected to an operation to use a folder, a file, or another file relating to the file (Par. 0023 and Fig. 2 JAI discloses the device alters the pattern of synchronization based upon the device accessing the particular data and detecting malicious data alterations);
Kobayashi and JAI are analogous art because they are in the same field of endeavor, data migration processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the synchronization sequence of Kobayashi to include a device detecting changes in a file of JAI, to allow malware data to be identified and stored. The suggestion/motivation to combine is that it would be obvious to try to prevent malicious malware from transmitting (Par. 0002-0004 JAI).
Kobayashi teaches the operation being performed at the migration destination while the content data is being migrated by the migration part (Par. 0056 Kobayashi discloses the changing condition is based upon removing a device that is part of the synchronization transmission).

As to claim 2 Kobayashi in combination with JAI teaches each and every limitation of claim 1.
In addition Kobayashi teaches further comprising: a setting part that sets the predetermined condition (Par. 0039 and Par. 0041 Kobayashi discloses the setting can be used to set any time interval or sequence depending upon the needs of the system).


As to claim 3 Kobayashi in combination with JAI teaches each and every limitation of claim 2.
In addition Kobayashi teaches wherein the setting part selects one or more priorities from priorities assigned in advance to the one or more files and sets the one or more priorities as the predetermined condition in selecting an object to be migrated (Par. 0039 and Par. 0041 Kobayashi discloses the setting the sequence priority depending upon the needs of the system).

As to claim 4 Kobayashi in combination with JAI teaches each and every limitation of claim 2.
In addition JAI teaches wherein the setting part further sets a range of objects to be prioritized in migration (Par. 0026 JAI discloses setting the priority for a set of folders to be synchronized).


As to claim 5 Kobayashi in combination with JAI teaches each and every limitation of claim 3.
In addition JAI teaches wherein the setting part further sets a range of objects to be prioritized in migration (Par. 0026 JAI discloses setting the priority for a set of child folders to be synchronized).


As to claim 6 Kobayashi in combination with JAI teaches each and every limitation of claim 4.
In addition JAI teaches wherein the setting part sets as the range of objects at least one of a number of upper levels to be migrated in a folder hierarchy and a number of lower levels to be migrated in the folder hierarchy (Par. 0026 JAI discloses setting the priority for a set of child folders to be synchronized. The child folders within a hierarchy are seen as the upper level and lower level).


As to claim 7 Kobayashi in combination with JAI teaches each and every limitation of claim 5.
In addition JAI teaches wherein the setting part sets as the range of objects at least one of a number of upper levels to be migrated in a folder hierarchy and a number of lower levels to be migrated in the folder hierarchy (Par. 0026 JAI discloses setting the priority for a set of child folders to be synchronized. The child folders within a hierarchy are seen as the upper level and lower level).


As to claim 8 Kobayashi in combination with JAI teaches each and every limitation of claim 1.
In addition JAI teaches further comprising: a condition setting part that sets a condition to be satisfied by an operation that is determined to be valid as the operation (Par. 0041 Kobayashi discloses changing the synchronization pattern.  Par. 0056 Kobayashi discloses the changing condition is based upon removing a device that is part of the synchronization transmission).

As to claim 9 Kobayashi in combination with JAI teaches each and every limitation of claim 2.
In addition JAI teaches further comprising: a condition setting part that sets a condition to be satisfied by an operation that is determined to be valid as the operation (Par. 0041 Kobayashi discloses changing the synchronization pattern.  Par. 0056 Kobayashi discloses the changing condition is based upon removing a device that is part of the synchronization transmission).

As to claim 10 Kobayashi in combination with JAI teaches each and every limitation of claim 3.
In addition JAI teaches further comprising: a condition setting part that sets a condition to be satisfied by an operation that is determined to be valid as the operation (Par. 0041 Kobayashi discloses changing the synchronization pattern.  Par. 0056 Kobayashi discloses the changing condition is based upon removing a device that is part of the synchronization transmission).


As to claim 11 Kobayashi in combination with JAI teaches each and every limitation of claim 4.
In addition JAI teaches further comprising: a condition setting part that sets a condition to be satisfied by an operation that is determined to be valid as the operation (Par. 0041 Kobayashi discloses changing the synchronization pattern.  Par. 0056 Kobayashi discloses the changing condition is based upon removing a device that is part of the synchronization transmission).


As to claim 12 Kobayashi in combination with JAI teaches each and every limitation of claim 5.
In addition JAI teaches further comprising: a condition setting part that sets a condition to be satisfied by an operation that is determined to be valid as the operation (Par. 0041 Kobayashi discloses changing the synchronization pattern.  Par. 0056 Kobayashi discloses the changing condition is based upon removing a device that is part of the synchronization transmission).


As to claim 13 Kobayashi in combination with JAI teaches each and every limitation of claim 6.
In addition JAI teaches further comprising: a condition setting part that sets a condition to be satisfied by an operation that is determined to be valid as the operation (Par. 0041 Kobayashi discloses changing the synchronization pattern.  Par. 0056 Kobayashi discloses the changing condition is based upon removing a device that is part of the synchronization transmission).


As to claim 14 Kobayashi in combination with JAI teaches each and every limitation of claim 7.
In addition JAI teaches further comprising: a condition setting part that sets a condition to be satisfied by an operation that is determined to be valid as the operation (Par. 0041 Kobayashi discloses changing the synchronization pattern.  Par. 0056 Kobayashi discloses the changing condition is based upon removing a device that is part of the synchronization transmission).

As to claim 15 Kobayashi in combination with JAI teaches each and every limitation of claim 8.
In addition JAI teaches wherein the condition setting part sets as the condition to be satisfied detection of at least one of a multiple-file download operation, a single-file download operation, and an attribute reference operation (Par. 0041 Kobayashi discloses changing the synchronization pattern.  Par. 0056 Kobayashi discloses the changing condition is based upon removing a device that is part of the synchronization transmission).

As to claim 16 Kobayashi in combination with JAI teaches each and every limitation of claim 1.
In addition JAI teaches further comprising: an acquiring part that acquires a file structure at the migration source and identification information to identify the one or more files at the migration source; and a copying part that copies the file structure and the identification information to the migration destination before migrating content data of the one or more files at the migration source in the sequence, the file structure and the identification information being acquired by the acquiring part (Par. 0039 Kobayashi discloses two devices establishing a connection through a handshake protocol. Par. 0039 Kobayashi discloses two devices communicating a sequence of messages. A first device transmits/synchronizes a specific pattern of allocated messages to a second device.  The first device is the migration source, the second device is the migration destination.  The handshake protocol is seen as the identification information to identify the source).


As to claim 17 Kobayashi in combination with JAI teaches each and every limitation of claim 16.
In addition JAI teaches further comprising: a data acquiring part that acquires the content data of the one or more files at the migration source in the sequence; and a data copying part that copies in the sequence the content data at the migration source to the file structure, the content data being acquired by the data acquiring part, the file structure being copied to the migration destination by the copying part (Par. 0039 Kobayashi discloses two devices establishing a connection through a handshake protocol. Par. 0039 Kobayashi discloses two devices communicating a sequence of messages. A first device transmits/synchronizes a specific pattern of allocated messages to a second device.  The first device is the migration source, the second device is the migration destination.  The handshake protocol is seen as the identification information to identify the source).

As to claim 18 Kobayashi in combination with JAI teaches each and every limitation of claim 1.
In addition JAI teaches further comprising: a migration-destination manager that serves as the migration destination and that manages a plurality of files (Par. 0039 Kobayashi discloses two devices communicating a sequence of messages. A first device transmits/synchronizes a specific pattern of allocated messages to a second device.  The first device is the migration source, the second device is the migration destination.  The handshake protocol is seen as the identification information to identify the source).

As to claim 19 Kobayashi teaches an information processing system (Par. 0121 Kobayashi discloses a processor);comprising: an information processing apparatus including a migration part that migrates content data of one or more files at a migration source to a migration destination in a predetermined sequence after migrating identification information to identify the one or more files at the migration source (Par. 0039 Kobayashi discloses two devices establishing a connection through a handshake protocol. Par. 0039 Kobayashi discloses two devices communicating a sequence of messages. A first device transmits/synchronizes a specific pattern of allocated messages to a second device.  The first device is the migration source, the second device is the migration destination.  The handshake protocol is seen as the identification information to identify the source);
and a change part that changes the predetermined sequence so as to prioritize an object in migration if the object satisfies a predetermined condition (Par. 0041 Kobayashi discloses changing the synchronization pattern.  Par. 0056 Kobayashi discloses the changing condition is based upon removing a device that is part of the synchronization transmission); 
Kobayashi does not teach but JAI teaches and has been subjected to an operation to use a folder, a file, or another file relating to the file (Par. 0023 and Fig. 2 JAI discloses the device alters the pattern of synchronization based upon the device accessing the particular data and detecting malicious data alterations);
Kobayashi and JAI are analogous art because they are in the same field of endeavor, data migration processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the synchronization sequence of Kobayashi to include a device detecting changes in a file of JAI, to allow malware data to be identified and stored. The suggestion/motivation to combine is that it would be obvious to try to prevent malicious malware from transmitting (Par. 0002-0004 JAI).
Kobayashi teaches the operation being performed at the migration destination while the content data is being migrated by the migration part and a migration-source manager that serves as the migration source and that manages a plurality of migration target files in a predetermined file structure together with identification information to identify the plurality of migration target files (Par. 0056 Kobayashi discloses the changing condition is based upon removing a device that is part of the synchronization transmission).

As to claim 20 Kobayashi teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, (Par. 0121 Kobayashi discloses a computer-readable medium); the process comprising: 
migrating content data of one or more files at a migration source to a migration destination in a predetermined sequence after migrating identification information to identify the one or more files at the migration source (Par. 0039 Kobayashi discloses two devices establishing a connection through a handshake protocol. Par. 0039 Kobayashi discloses two devices communicating a sequence of messages. A first device transmits/synchronizes a specific pattern of allocated messages to a second device.  The first device is the migration source, the second device is the migration destination.  The handshake protocol is seen as the identification information to identify the source); 
and changing the predetermined sequence so as to prioritize an object in migration if the object satisfies a predetermined condition (Par. 0041 Kobayashi discloses changing the synchronization pattern.  Par. 0056 Kobayashi discloses the changing condition is based upon removing a device that is part of the synchronization transmission);
Kobayashi does not teach but JAI teaches and has been subjected to an operation to use a folder, a file, or another file relating to the file (Par. 0023 and Fig. 2 JAI discloses the device alters the pattern of synchronization based upon the device accessing the particular data and detecting malicious data alterations);
Kobayashi and JAI are analogous art because they are in the same field of endeavor, data migration processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the synchronization sequence of Kobayashi to include a device detecting changes in a file of JAI, to allow malware data to be identified and stored. The suggestion/motivation to combine is that it would be obvious to try to prevent malicious malware from transmitting (Par. 0002-0004 JAI).
Kobayashi teaches the operation being performed at the migration destination while the content data is being migrated (Par. 0056 Kobayashi discloses the changing condition is based upon removing a device that is part of the synchronization transmission).







Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/ 	September 21, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159